Citation Nr: 1452623	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  14-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to January 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing before a Veterans' Law Judge on his February 2014 VA Form 9, Appeal to Board of Veterans' Appeals.  

The Veteran was scheduled for a videoconference hearing on October 17, 2014.  In September 2014 the Veteran submitted correspondence stating that he would be unable to attend the hearing as he would be out of town on business.  He requested that the hearing be set for another date.

With good cause shown, a remand is necessary to afford the Veteran his requested hearing.  38 C.F.R. § 20.702(d) (2013).

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule the Veteran for a videoconference hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



